                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


  ALFRED MORIN,

                                  Plaintiff,

                             v.                              CIVIL ACTION NO.
                                                             4:18-cv-40121
  WILLIAM LYVER, in his official capacity as
  Northborough Chief of Police,

                                  Defendant.


               ASSENTED-TO MOTION BY THE COMMONWEALTH OF
                  MASSACHUSETTS TO INTERVENE AS OF RIGHT
            TO DEFEND THE CONSTITUTIONALITY OF STATE STATUTES

       The Commonwealth of Massachusetts hereby moves pursuant to 28 U.S.C. § 2403(b) and

Federal Rule of Civil Procedure 24(a)(1) to intervene as of right for the limited purpose of

defending the constitutionality of Mass. Gen. Laws c. 140, § 131(d)(ii)(D), which has been drawn

into question by the plaintiff. The Commonwealth seeks to intervene to defend against the

plaintiff’s claims for declaratory and injunctive relief, and states that in doing so it does not waive

its sovereign immunity against suit and liability under the Eleventh Amendment to the United

States Constitution. See Comfort ex rel. Neumyer v. Lynn School Committee, 131 F. Supp. 2d 253,

254 n. 2 (D. Mass. 2001) (Commonwealth’s intervention pursuant to § 2403(b) for the limited

purpose of defending the constitutional validity of a state statute did not constitute a waiver of its

sovereign immunity and immunity from suit in federal court).

       The Commonwealth has a right to intervene under 28 U.S.C. § 2403(b), which provides in

relevant part:

       In any action, suit, or proceeding in a court of the United States to which a State or
       any agency, officer, or employee thereof is not a party, wherein the constitutionality
       of any statute of that State affecting the public interest is drawn in question, the
       court shall certify such fact to the attorney general of the State, and shall permit the
       State to intervene for presentation of evidence, if evidence is otherwise admissible
       in the case, and for argument on the question of constitutionality.

The conditions for intervention under § 2403(b) are met in this case. The plaintiff seeks to “dra[w]

in question” the constitutionality of a Massachusetts statute, Mass. Gen. Laws c. 140,

§ 131(d)(ii)(D), and neither the Commonwealth nor any agency, officer, or employee of the

Commonwealth has been made a party. The plaintiff claims that, as applied to him, this provision

violates the Second Amendment of the United States Constitution. Compl. ¶¶ 41–42.

       The Commonwealth has a strong interest in defending the constitutionality of state statutes.

And under Massachusetts law, the Attorney General has the “right to be heard in litigation to

represent the interests of the Commonwealth when the constitutionality of its laws is put in

question.” Feeney v. Commonwealth, 373 Mass. 359, 366 (1977).

       The plaintiff and the current defendant both assent to this motion. No party will be unfairly

prejudiced by the intervention of the Commonwealth. As required by Federal Rule of Civil

Procedure 24(c), this motion is being filed together with an answer of the intervenor.
                                              Respectfully submitted,

                                              COMMONWEALTH OF MASSACHUSETTS,

                                              By its attorney,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                               /s/ Julia Kobick
                                              Julia Kobick (BBO #680194)
                                              Assistant Attorney General
                                              Government Bureau
                                              Office of the Massachusetts Attorney General
                                              One Ashburton Place, 20th Floor
                                              Boston, Massachusetts 02108
                                              (617) 963-2559
DATED: October 26, 2018                       Julia.Kobick@state.ma.us



                                 CERTIFICATE OF SERVICE

        I, Julia Kobick, hereby certify that, this 26th day of October, 2018, I filed the foregoing
motion through the Electronic Case Filing system and thus copies of the foregoing will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing. Paper
copies will be sent, via first-class mail, to those indicated as non-registered participants.

                                                      /s/ Julia Kobick
                                                      Julia Kobick
                                                      Assistant Attorney General


                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1(A)(2)

       I certify that I conferred with counsel for the plaintiff and defendant by email on October
24, 2018, and that all parties assent to the Commonwealth’s motion to intervene.

                                                      /s/ Julia Kobick
                                                      Julia Kobick
                                                      Assistant Attorney General
